Case 17-42678-m)<m7 Doc 261 Filed 03/05/19 Entered 03/05/19 14:33:07 Page 1 of 35

Richard E. Anderson

Texas Bar. No. 01209010

4920 Westport Drive

The Colony, Texas 75056

Tel. (214) 276-1545

Fax. (214) 276-1546
RAnderson@andersonvela.com
ANDERSON VELA, LLP
ATTORNEY FOR CREDITOR

UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF TEXAS

FORT WORTH DIVISION
IN RE: §
§ CASE NO. 17-42678
Burt Lee Burnett §
§
Debtor, §
§
§ Chapter 7
§
Chalet Properties III, LLC §
Movant, § Hearing Date: April 3, 2019
§ Hearing Time: 9:30 AM
Burt Lee Burnett §
§
Respondent. §

MOTION FOR RELIEF
FROM AUTOMATIC STAY AS TO
24_WINGED FOOT WEST. ABILENE. TEXA_S 79606

AND WAIVER OF THIRTY DAY HEARING REQUIREMENT
NOTICE--RESPONSE REOUIRED

PURSUANT TO LOCAL BANKRUPTCY RULE 4001-l(b), A RESPONSE IS
REQUIRED TO THIS MOTION, OR THE ALLEGATIONS IN THE MOTION
MAY BE DEEMED ADMITTED, AND AN ORDER GRANTING THE RELIEF
SOUGHT MAY BE ENTERED BY DEFAULT.

-+m
MOTION FOR RELIEF PAGE 1

Case 17-42678-m)<m7 Doc 261 Filed 03/05/19 Entered 03/05/19 14:33:07 Page 2 of 35

l

ANY RESPONSE SHALL BE IN WRITING AND FILED WITH THE CLERK OF
THE UNITED STATES BANKRUPTCY COURT AT, 501 WEST TENTH STREET,
FORT WORTH, TEXAS, 76102- 3643, BEFORE CLOSE OF BUSINESS ON MARCH 19,
2019, WHICH IS AT LEAST 14 DAYS FROM THE DATE OF SERVICE HEREOF. A
COPY SHALL BE SERVED UPON COUNSEL FOR THE MOVING PARTY AND ANY
TRUSTEE OR EXAMINER APPOINTED IN THE CASE. ANY RESPONSE SHALL
INCLUDE A DETAILED AND COMPREHENSIVE STATEMENT AS TO HOW THE
MOVANT CAN BE "ADEQUATELY PROTECTED" IF THE STAY CONTINUES IN
EFFECT.

PURSUANT TO LOCAL BANKRUPTCY RULE 4001(e), PLEASE TAKE NOTICE
THAT, ABSENT COMPELLING CIRCUMSTANCES, EVIDENCE PRESENTED AT
PRELIMINARY HEARINGS ON MOTIONS FOR RELIEF FROM THE AUTOMATIC
STAY WILL BE BY AFFIDAVIT ONLY AND THAT YOU lV[UST SERVE
EVIDENTIARY AFFIDAVITS AT LEAST 48 HOURS IN ADVANCE OF SUCH
HEARING UPON THE ABOVE-NAMED ATTORNEY AT THE ADDRESS SPECIFIED
ABOVE. FAILURE OF AN ATTORNEY TO ATTEND A SCHEDULED AND NOTICED
PRELIMINARY HEARlNG MAY BE GROUNDS FOR DEFAULT RELIEF
REGARDLESS OF THE PRESENCE OR ABSENCE OF AFFIDAVITS.

COMES NOW, Chalet Properties III, LLC, Who, for its Motion for Relief from
Automatic Stay, Would show the Court the following:

l. This Motion is brought pursuant to ll U.S.C. §362(d) and in accordance with
Rules 4001& 9014 of the Bankruptcy Rules. This Court has jurisdiction over this matter
pursuant to 28 U.S.C. 1334, and 157, and the Standing Order of Reference in this federal district.
This is a core proceeding Within the meaning of 28 U.S.C. 157(b)(2)(A), (G), and (O).

2. On or about June 30, 2017, Debtor filed a petition under Chapter ll of the U. S.
Bankruptcy Code. The Bankruptcy case Was then converted to a Chapter 7 case on September 7,
2017.

3. At the time of filing the Chapter 11 petition and subsequent conversion to Chapter

7, Debtor was indebted to Movant pursuant to a Real Estate Lien Note (the "Note") executed on

 

Case 17-42678-m)<m7 Doc 261 Filed 03/05/19 Entered 03/05/19 14:33:07 Page 3 of 35

May 15, 2006, in the original amount of $400,000.00 and bearing interest at the annual rate of
5.8750%. As of January 4, 2019, the balance due on the Note was $372,938.03. A copy of the
Note is attached as Exhibit "A".

4. The Note is secured by a Deed of Trust ("Deed of Trust"), dated May 15, 2006,
against the Debtor's residence located at 24 Winged Foot West, Abilene, TX 7 9606. A copy of
the Deed of Trust is attached as Exhibit "B".

5. The monthly payment on the Note is $3,312.51. The Debtor has defaulted under
the terms of the Note and Deed of Trust by failing to make the monthly payment that was due on
November l, 2016, and the months following. `As of January l, 2019, the total amount of
delinquent payments was $63,055.07. A copy of the post petition fees and accounting is attached
to this Motion as Exhibit “C”. In accordance With the terms of the Note and Deed of trust,
Debtor is liable for costs and attorney's fees incurred by Movant in connection with this Motion.

6. Since the Debtor has failed to make the monthly payments on the Note, Movant is
entitled to have the stay terminated so that it may proceed to foreclose in accordance with its
Deed of Trust. In addition, there is little or no equity in the property and the Debtor has failed to
provide adequate protection to the Movant.

WHEREFORE, Movant prays that, the Court enter an order terminating the automatic
stay or, in the alternative, Movant be afforded adequate protection including, but not limited to,
having all payments brought current and being reimbursed for its reasonable attorney's fees and

expenses; and that Movant be granted such other and further relief as it is just.

 

MOTION FOR RELIEF PAGE 3

Case 17-42678-m)<m7 Doc 261 Filed 03/05/19 Entered 03/05/19 14:33:07 Page 4 of 35

Respectfully submitted,
ANDERSON VELA, LLP

/S/ RICHARD E. ANDERSON
Richard E. Anderson

State Bar No. 012()9010

4920 Westport Drive

The Colony, TeXas 75056
Telephone: (214) 276-1545
Facsimile: (214) 276-1546
COUNSEL FOR MOVANT

m

MOTION FOR RELIEF

PAGE 4

Case 17-42678-m)<m7 Doc 261 Filed 03/05/19 Entered 03/05/19 14:33:07 Page 5 of 35

CERTIFICATE OF CONFERENCE

I hereby certify that on March l, 2019, the undersigned:

contacted Debtor(s) attorneys through the legal assistant and was advised there is
no opposition to the Movant's Motion. Debtors are surrendering the property.

contacted Debtors(s) attorney and was advised there is opposition to Movant's
Motion.

called Debtor (s) attorney's office but was unable to reach Debtors(s) attorney
concerning opposition to Movant's Motion. I left a message for Debtor(s)
counsel to retum my call, but as of this date, my call has not been returned.

contacted Debtor(s) attorney who was unable to advise me whether or not there is
opposition to Movant's motion. As of this date, I have not been advised as to
whether there is opposition to the Motion.

_X_ was unable to contact Pro se Debtors(s) as no telephone number was listed on
the Court’s docket.

/S/ RICHARD E. ANDERSON
Richard E. Anderson

   

MoTIoN FoR RELIEF _ _ " ' PAGEs

Case 17-42678-m)<m7 Doc 261 Filed 03/05/19 Entered 03/05/19 14:33:07 Page 6 of 35

CERTIFICATE OF SERVICE

I hereby certify that a copy of the THE MOTION OF Chalet Properties III, LLC
FOR RELIEF FROM AUTOMATIC STAY was served on the 5th day of March, 2019. The
MOTION OF Chalet Properties III, LLC was filed electronically. Service was accomplished by
the method and to the following as indicated.

/S/RICHARD E. ANDERSON
Richard E. Anderson

Attorney for Movant

BY ELECTRONIC NOTICE OR REGULAR FIRST CLASS MAIL, POSTAGE PREPAID:

DEBTOR

Burt Lee Burnett

24 Winged Foot West (Property)
Abilene, TX 79606

PO Box 1521 (Mailing)
Abilene, TX 7960]
PRO SE

TRUSTEE

John Dee Spicer

900 Jackson Street, Suite 560 Founders Square
Dallas, TX 7 5202

Represented by

Anne Elizabeth Burns John Dee Spicer

Cavazos Hendricks Poirot, P.C. Cavazos Hendricks Poirot, P.C.
Suite 570, Founders Square Suite 570, Founders Square
900 Jackson St. 900 Jackson St.

Dallas, TX 75202-4425 Dallas, TX 75202-4425

(214) 573-7300

(214) 573-7399 (fax)

aburns@chfinn.com
Assl`gned.' 09/26/20] 7

 

Case 17-42678-m)<m7 Doc 261 Filed 03/05/19 Entered 03/05/19 14:33:07 Page 7 of 35

US TRUSTEE

Erin Marie Schmidt

1100 Commerce St, Room 976
Dallas, TX 75242

CREDITOR ATTORNEYS

Peri Hayriye Alkas
Phelps Dunbar, LP
500 Dallas Street, Suite 1300

Houston, TX 77002 Massachusetts Bay Insurance Company

   

(713) 626-1386 represe“tmg (Credzzor)
(713) 626-1388 (fax)
peri.alkas@phelps.com
Assl`gned.' 1 ]/15/20] 7
Michael Chad Berry First Bank Texas, ssb
Adams, Lynch & Loftin, P.C. Attn: Stacy B. Loftin
3950 Highway 360 Adams, Lynch & Loftin, P.C.
Grapevine, TX 76051-6741 3950 Highway 360
817-552-7742 representing Grapevine, TX 76051
817-328-2942 (fax) 8175527742
cberry@all-lawfirm.com 817 (fax)
Assz'gned.' 08/2]/20] 7 sbl@all-lawfinn.com
(Creditor)
Eboney D. Cobb City of Sweetwater
Perdue Brandon Fielder Collins & Mott % Perdue Brandon Fielder Et Al
500 E. Border St, Suite 640 500 E. Border Street
Arlington, TX 76010 . Suite 640
(817) 461-3344 represent‘“g Arlington, TX 76010
(817) 860-6509 (fax) 817-461-3344
ecobb@pbfcm.com 81 7-860-65 09 (fax)
Assigned.' 08/24/20] 7 (Credz'tor)
Nolan County
% Perdue Brandon Fielder Et Al
500 E. Border Street
Suite 640
Arlington, TX 76010
817-461-3344
817-860-6509 (fax)
(Creditor)
Sweetwater ISD
% Perdue Brandon Fielder Et Al
500 E. Border Street
Suite 640
MOTION FOR RELIEF PAGE 7

Case 17-42678-m)<m7 Doc 261 Filed 03/05/19 Entered 03/05/19 14:33:07 Page 8 of 35

Kelly Gill

McMahon, Surovik, Suttle, et al

P.O. Box 3679

Abilene, TX 79604

(325)676-9183

(325)676-8836 (fax)

kgill@mcmahonlawtx.com
Assz'gned: 07/07/20] 7

Charles Dick Harris

Law Offlce of Dick Harris, PC

P.O. Box 3835

Abilene, TX 79604

325-677-3311

325-677-3314 (fax)

dharris_law_finn@swbell.net
Assigned: 08/23/20] 7

Assl`gned: ]2/05/20] 7

Anna Jeannette Hart

Sandoval James, PLLC

11130 Jollyville Rd., Ste. 100

Austin, TX

(512) 382-7707

(512) 382-6646 (fax)

anna.hart@sj -lawfirm.com
Assigned.' 09/2]/20] 7

 

MoIoN FoR RELEIF_

representing

representing

representing

representing

Arlington, TX 76010
817-461-3344

8 1 7-860-65 09 (fax)
(Creditor)

Joseph E. Taylor

CO Kelly Gill

McMahon Surovik Suttle, PC
P.O. Box 3679

Abilene, TX 79604-3679
325-676-9183

325-676-8836 (fax)
kgill@mcmahonlawtx.com
(Credil‘or)

Nancy Vaughn Edwards, et al
(Credl`tor)

Joseph E. Taylor

CO Kelly Gill

McMahon Surovik Suttle, PC
P.O. Box 3679

Abilene, TX 79604-3679
325-676-9183

325-676-8836 (fax)
kgill@mcmahonlawtx.com
(Creditor)

Ghanayem & Rayasom, LLC
(Creditor)

Jerry Tarr
(Creditor)

Judy Montoya
(Creditor)

 

Case 17-42678-m)<m7 Doc 261 Filed 03/05/19 Entered 03/05/19 14:33:07 Page 9 of 35

Gregory S. Hudson

Cozen O'Connor

1221 McKinney, Ste. 2900

Houston, TX 77010

(832) 214-3900

(832) 214-3905 (fax)

ghudson@cozen.com
Assigned.' 09/18/20] 7

Benedict V. J ames
Sandoval James, PLLC
11130 Jollyville Rd., Ste. 100
Austin, TX 78759
Assl'gnea'.‘ 09/21/201 7
LEAD ATTORNEY

representing

representing

Musa Ghanayem
(Creditor)

Nicholas Barton
(Creditor)

Omar Thompson
(Creditor)

Ravi Rayasam
(Crea’itor)

Veronica Harvey
(Creditor)

Kinsale Insurance Company
1221 McKinney St

Suite 2900

Houston

832-214-3900
ghudson@cozen.com
(Interested Parly)

Ghanayem & Rayasom, LLC
(Credz`tor)

Jerry Tarr
(Crea'ilor)

Judy Montoya
(Credl`tor)

Musa Ghanayem
(Creditor)

Nicholas Barton
(Creditor)

Omar Thompson
(Credl`tor)

Ravi Rayasam
(Creditor)

Veronica Harvey

 

MOTION FOR RELIEF

PAGE 9

Case 17-42678-m)<m7 Doc 261 Filed 03/05/19

Stacy B. Loftin

Adams, Lynch and Loftin, P.C.

3950 Highway 360

Grapevine, TX 76051

(817) 552-7742

(817) 328-2942 (fax)

sbl@all-lawfirm.com
Assigned: 06/30/201 7

Allison Jayne Maynard

Wilson Elser Moskowitz Edelman &

Dicker

Bank of America Plaza

901 Main Street, Suite 4800

Dallas, TX 75202

(214) 698-8000

(214) 698-1101 (fax)

allison.rnaynard@wilsonelser.com
Assigned.' 09/]9/20] 7

Laura Jane Monroe
Perdue, Brandon, Fielder, Collins &
Mott
P.O. Box 81 7
Lubbock, TX 79408
806-744-5091
lmbkr@pbfcm.com
Assigned: 06/14/20]8

Mark A. Nacol

The Nacol Law Finn PC

990 S. Sherman Street

Richardson, TX 75081

(972) 690-3333

(972) 690-3333 (fax)

mnacol@nacollawfirm.com
Assigned: 07/28/20] 7

Assigned.' 07/3]/2017
LEAD ATTORNEY

Erin Marie Schmidt

 

MOTION FoR

representing

representing

representing

representing

representing

representing

 

Entered 03/05/19 14:33:07 Page 10 of 35

(Creditor)

First Bank Texas, ssb

Attn: Stacy B. Loftin

Adams, Lynch & Loftin, P.C.
3950 Highway 360
Grapevine, TX 76051

8175 527 742

817 (fax)
sbl@all-lawfirrn.com
(Credl`tor)

BANK OF AMERICA, N.A
Wilson Elser Moskowitz Edelman &
Dicker

4800 Bank of America Plaza

901 Main Street

Attn: Allison Maynard

Dallas, TX 75202

214-698-8000

214-698-1101 (fax)
allison.maynard@wilsonelser.com
(Creditor)

J ones County Appraisal District
C/O Laura J. Monroe

Perdue, Brandon, Fielder, Collins &
Mott

PO Box 817

Lubbock, TX 79408

806-744-5091

806-744-9953 (fax)
lmbkr@pbfcm.com

(Crea’itor)

Mark A Nacol
(Attorney)

Aylois Cook
(Creditor)

United States Trustee

 

PAGE 10

Case 17-42678-m)<m7 Doc 261 Filed 03/05/19 Entered 03/05/19 14:33:07 Page 11 of 35

United States Trustee

1100 Commerce St., Room 976

Dallas, TX 7 5242-1496

(214) 767-1075

(214) 767-8971 (fax)

ustpregi0n06.da.ecf@usdoj.gov
Assigned: 08/10/201 7

Louis A. Shaff
Prevost, Shaff, Mason & Carns, PLLC
5560 Tennyson Parkway, Suite 260
Plano, TX 75024 representing
(972) 239-6200
louis@psmclaw.com
Assigned: ]2/] ]/20] 7

John Dee Spicer
Cavazos Hendricks Poirot, P.C.
Suite 570
900 Jackson St.
Dallas, TX 75202 representing
(214) 573-7330
(214) 573-7399 (fax)
jdspicer@chfirm.com
Assigned.‘ ] 0/04/20] 7

 

MOTION FoR RELIEF '

 

1100 Commerce Street

Room 976

Dallas, TX 75242
214-767-8967
ustpregion06.da.ecf@usdoj.gov
(US. Trustee)

Deborah Morgan
(Creditor)

Robert Morgan
(Creditor)

Samantha Morgan
(Credz`tor)

Stephen Morgan
(Creditor)

John Dee Spicer

Suite 560, Founders Square

900 Jackson Street

Dallas, TX 75202-4425

(214) 573-7331

(214) 573-7399 (fax)
jds.ch7trusteedocs@sbcglobal.net
(Trustee)

 

AGE 11

CaSe 17-42673Tm)`<m7 Do,C 261 Filed 03/05/19 Entered 03/05/19 14:3 3: 07 7:Ps_tge 12 of 35
t . _ ' _ EthBtT

 

 

 

 

 

 

No_TE A
my 15 , 2005 ` _M§LVAI§B .._IE.‘SA§ ,
[l)ate] [Cityl [State] ;
wainwrigan
[Property Add.rest]

t
l. BORROWER'S PROMISE TO PAY _

ln return for a loan that l have received l promise to pay U. S. 5400, 000. 00 (this amount is called "Principal"). plus
interest, to the order of the Lcndet’. Thc Lettder is FlRST HOUSTON MORTGAGE, L'.l`D l will make all payments
under this Note` tn the form of cash. check or money order.

l understand that the Lender may transfer this Note The Lender or anyone who takes this Nott, by transfer a_`nd who
is entitled to receive payments under this Note ts called the "Note Holder." t
2. INTEREST

interest will be charged on unpaid principal until the full amount of Principal has been paid. [will pay interest at a
yearly rate of 5. 8750'/¢.

The interest rate required by this Section 2' ts the rate l will pay both before and after any default described m Scction
6(B) of this Notc.

3. PA¥MEN’I`S

(A) Tlme end Plttee of l’ttyments

l will pay principal and interest by making a payment every month.

l will make my monthly payment on the lS'l` day of each month beginning on .lULY l, 21106. lwill make these
payments every month until l have paid all ofthc principal and interest and any other charges described below that l may
owe under this Note. Eacb monthly payment will be applied as ol' its scheduled due date and will be applied to'interest
before Principa|. lf, on JUNE l, 2036. l still owe amounts under this Notc. lwill pay those amounts in full on tlt'at date.
which ts called the "Maturity Date. "

l will make my monthly payments at 1990 POST OAK BLVD. #710, HOUSTON, ‘I`EXAS 77056 or tit a different
place ifrcquired by the Note Ho|der.

(B) Amount of Monthly Paymente

My monthly paymmt will hein the amount of U. S. $2, 366. lS.

4. BORROWER'S RlGl'lT 'l`O PREPAY

l have the right to make payments of Principal al any time before they are due r\ payme. tt of Principal only' ts
known as a "Prepayment. " When l make a Prepayment, lwill tell the Note Holder` tn writing that l am doing so l may
not designate a payment as a Prepayment it' l have not made all the monthly payments due under the llote.

l may make a full Prcpaymertt or partial Frcpaymcnts without paying a Prcpayment charge. The Note Holder will
use my Prepuyments to reduce the amount of Principal that lowe under this Note. Howevcr. the Note Holder may apply
my Prepayment to thc accrued and unpaid interest on the Prepayment amount before applying my Prepayment to reduce
the Prineipal amount of the Note. lfl make a partial Prepayrnent, there will be no changes in the due date or in the amount
of my monthly payment unless the Note Holder agrees in writing to those changes

5. LOAN Cl-IARGES

If a law, which applies to this loan and which sets maximum loan charges, is finally interpreted so that the interest or
other loan charges collected or to be collected in connection with this loan exceed the permitted limits. then: (a) a_ny such
loan charge shall be reduced by the amount necessary to reduce the charge to the pertained limit; and (b) any sumsialready
collected from me which exceeded permitted limits will be refunded to me. The Note Holdcr may choose to make this
refund by reducing the Principal l owe under this Note or by making a direct payment to m:. lf a refund reduces
Priltcipal. the reduction will be treated as a partial PrcpaymenL
6 BORROWER’S FAILURE 'l'O PM' AS REQU|RED t

(A) Lete Charge for Overdue Payments l

if the Note Holder has not received the full amount of any monthly payment by the end ol' Fll-‘l`EEN calendar days
after the date it is due, l will pay a late charge to the Note Holder. The amount of the chargtl will be 5. 0 % of my
overdue payment of principal and interest l will pay this late charge promptly but only once on each late payment-

(B) llefuult

lf l do not pay the full amount of each monthly payment on the date tt is due, l will bc' tn default.

(C) Notlce of Defttttlt

lf I am in default, the Note Ho|der may send me a written notice telling mc that if l do not pay the overdue iamount
by a certain date. the Note Holder may require me to pay immediately the full amount of Principtl which has not been
paid and all the interest that l owe on that amount That date must be at least 30 days after the date t m which the notice is
mailed to me or delivered by other means l

(D) No Walver By Note Ht)lder '

Even it', at a time wheat am in default. the Note Holder does not require me to pay immediately in full ns described
above, the Note Holder will still have the rim to do so if l um in default at a later time.

s…d§l}_

MULTISTATE FIXED RATE NOTE~Single Family~l"lnnlc MaelFreddle hhc UNIFORM lNSTRUMENT Form 3290 llol
l'l’"~t¢f l off ward

 

 

 

Case 17;42678-m)71'"n7 Doc"2`6_1_l:`i|ec`i"03/05/19 Ent§red 03/05/19 14:33:07 Page 13 of 35

l

(E) Payment of Note Holder' s Cnsts and Ettpensea l

if the Note Holder has required me to pay immediately m full as described above. the Note Holder will have the right
to be paid back by me for all of 1ts costs and expenses in enforcing this Note to the extent not prohibited by applicable
law. Those e.\penscs include. for examp|e, reasonable attom¢ys‘ fees 1
7. GlVlNG Ol-` NOTICES

Unless applicable law requires a different method. any notice that must be given to me under this Note will be given
by delivering ll or by mailing it by first class mail to me at the Property Address above or at a different address if l give
the Note Holder a notice of my different address

Any notice that must be given to the Note Holder under this Note will be given by delivering tt or by mailing` tt by
first class mail to the Note Holder at the address stated` tn Section ‘.l(A) above or at a different address if l am given a
notice of that different address
8. OBLlGATIONS OF PERSONS UNDER ‘l`l~llS NOTE

lf more than one person signs this Notc, each person is fully and personally obligated to keep all of the promises
made in this Note, including tlte promise to pay the full amount ow.ed Any person who' ts 11 guarant tr, surety or c`ndorser
of this Note ts also obligated to do these things. Any person who takes over these obligations, including the obligations of
a guarantor. surety or endorser of this Note, is also obligated to keep all of the promises mode' m this Note. The Note
Holder may enforce its rights under this Notc against each person individually or against all of us together This means
that any one of us may be required to pay all of the amounts owed under this Note.
9. WA| VERS b

t and any other person who has obligations under this Note waive the rights of Presentment and Notice of Dishonor.
"Presentntent" means the right to require the Note Holder to demand payment of amounts due. "Notice of Di_shonor"

' means thc right to require the Note Holder to give notice to other persons that amounts due have not been paid. ,

lll. UNIFORM SECURED NOTE
This Note is a uniform instrument with limited variations in some jurisdictions ln addition to the protections given
to the Note Holder under this Note a Mortgage, Deed of Trust or Security Deed (the "Sccurity lttstrumcnt"), dated the
same date as this Notc, protects the Note Holder from possible losses which mtght result 1fl do not keep the promises
which l mal: e in this Note. That Security Instrumcnt describes bow and under what conditions l may bc required to make
immediate payment in full of all amounts | owe under this Note. Some of those conditions are descril ed as follows:
lf all or any part of the Propcrry or any lnterest 1n the Propcny rs sold or transferred (nr if Borrower 15
not n natural person and a beneficial interest in Borrower is sold or transferred) without Lcndrr's prior written
consent, Lender may require immediate payment in full of all sums secured by this Sect'riry instrument
Howevcr this option shall not be exercised by Lcnder if such exercise is prohibited by Applicahle Law.
lf Lender exercises this option, Lender shall give Borrower notice of acceleration The notice shall
provide a period ot' not less than 30 days from the date the notice is given in accordance withS action 15 within
whtch Borrower must pay all sums secured l_)y this Security instruman if Borrower fails to pay these sums
prior to the expiration of this period Lender may invoke any remedies permitted by this Security lnslrumént
without further notice or demand on Borrowcr.

wlTNESS THE HAND(S) AND SEAL(S) OF THE UNDER;./ '
M_ tst~.an

BURT BuRNETr :-Borrn\'e¢
. rsm)

~Bot'ro\ter

` rst-an
>¢Borrnv.er

" tse.~.t)
'\-llnrrower
{Sign Orr‘gt`nal Ortly}

l

PAY To rata oaoaa or C“.l MORTGAGE lNC

WlTHOUT RECOURSE
THlS l§TH DAYOF MA!_ ____._m§_.

l-`lR ON MORTGACE. LTD.
/
Bv' 1

Nnmc:'f)llh¢t G’OML>€/.Y
Ti1te; hem-agins Pau+sq_r- l

 

 

MULT]STA|'E FlXED RATE NOTE- Singlc Family-Fannic MaelFreddie Mlc UNl|~`ORM lNSTRUMthfl' Form 3200 lllll
tma¢ 1 vfl.ws=r)

Case 17-42678-m)<m7 Doc 261 Filed 03/05/19 Entered 03/05/19 14:33:07 Page 14 of 35

 

 

 

 

  

. v l
EX H l B lT
Aher Recording Retum To:
\ B
FIRST HOUSTON AGE, LTD
1990 P S.T BLVD #770

 

 

[Space Abnve This Line For Recording Datal

DEED OF TRUST
anINlTloNs

Words used in multiple sections of this document are defined below and other words are defined in Sections 3, ll, 13, 18, 20
and 21. Certain rules regarding the usage of words used in this document are also provided in Section 16.

(A) "Security lnstrument" means this document, which is dated MAY 15, 2006, together with all Riders to this document.

(B) °'Borrower" is BURT BURNETT, A SlNGLE PERSON . Borrower is the grantor under this Sec\m`ty Instrument.

(C) "l.ender" is FIRST HOUSTON MORTGAGE, LTD.; Lender is a LIMITED PARTNERSl-HP organized and existing
under the laws of TEXAS. Lender's address is 1990 PDST OAK BLVD. #770, HOUSTON, TEXAS 77056. Lender includes
any holder of the Note who is entitled to receive payments under the Note.

(D) "[rustee" is CALVIN C. MANN, JR. Tntstee's address is 2905 CORPORATE CIRCLE, FLOWER MOUND, TEXAS
75028.

(E) "MER.S" is Mortgage E|ectronie Registration Systems, Inc. MERS is a separate corporation that is acting solely as a
nominee for Lender and Lender's successors and assigns. MERS is the beneficiary under this Security Instrument. MERS is
organized and existing under the laws of Delaware, and has an address and telephone number of P.O. Box 2026, Flint, MI
48501»2026, tel. (888) 679-MERS.

(F) "Note" means the promissory note signed by Borrower and dated MA¥ 15, 2006. The Note states that Borrower owes
Lender FOUR HUNDRED THOUSAND AND 00/ l00ths Dollars (U.S.S400,000.00) plus interest. Borrower has promised to
pay this debt in regular Periodic Fayments and to pay the debt in hill not later than JUNE l, 2036.

(G) "Property" means the property that is described below under the heading "Transfer of Rights in the Property."

(H) "Loan" means the debt evidenced by the Note, plus interest, any prepayment charges and late charges due under the Note,
and all sums due under this Security Instrument, plus interest,

Borrower lnitials __E_B___

'I'EXAS-Single Family--Fannle MaelFreddie Mne UN|FORM INSTRUMENT Form 3044 ll(ll (rev. 12103) (page l of 12 pages)

Case 17-42678-m)<m7 Doc 261 Filed 03/05/19 Entered 03/05/19 14:33:07 Page 15 of 35

Vol P!
596

0600?460 BR 3231

iioc Blt

(I) "Riders“ means all Riders to this Seeurity Instnunent that are executed by Borrower. The following Riders are to be
executed by Borrower [check box as applicable]:

l:l Adjustable Rate Rider |:l Condominium Rider El Second Home Rider
l:| Balloon Rider El Planned Unit Development Rider
l:| 1-4 Family Rider ij Biweekly Payment Rider

(J) "Applicable Law" means all controlling applicable federal, state and local statutes, regulations, ordinances and
administrative rules and orders (that have the effect of law) as well as all applicable final, non-appealable judicial opinions.

(K) "Community Association Dues, Fees, and Assessments" means all dues, fees, assessments and other charges that are
imposed on Borrower or the Property by a condominium association, homeowners association or similar organization

(L) "Electronic Funds Transfer" means any transfer of funds, other than a transaction originated by check, drah, or similar
paper instrument, which is initiated through an electronic terminal, telephonic instrument, computer, or magnetic tape so as to
order, instruet, or authorize a financial institution to debit or credit an account. Such term includes, but is not limited to,
point-of-sale transfers, automated teller machine transactions, transfers initiated by telephone, wire transfers, and automated
clearinghouse transfers

(M) "Escrow ltems" means those items that are described in Section 3.

(N) "Miscellaneous Proceeds" means any compensation, settlement, award of damages, or proceeds paid by any third party
(other than insurance proceeds paid under the coverages described in Section 5) for: (i) damage to, or destruction of, the
Property; (ii) condemnation or other taking of all or any part of the Property; (iii) conveyance in lieu of condemnation; or (iv)
misrepresentations of, or omissions as to, the value and/or condition of the Property.

(0) "Mortgnge lusurance" means insurance protecting Lender against the nonpayment of, or default on, the Loan.

(P) "Periodic Payment" means the regularly scheduled amount due for (i) principal and interest under the Note, plus (ii) any
amounts under Section 3 of this Secut'ity lnstrument. \ -

(Q) "RESPA" means the Rcal Estate Settlement Procedures Act (12 U.S.C. §2601 et seq.) and its implementing regulation,
Regulation X (24 C.F.R. Part 3500), as they might be amended from time to time, or any additional cr successor legislation or
regulation that governs the same subject matter. As used in this Security Instrument, "RESPA" refers to all requirements and
restrictions that are imposed in regard to a "federally related mortgage loan“ even if the Loan does not qualify as a "federally
related mortgage loan“ under RESPA.

(R) "Suceessor in lnterest of Borrower" means any party that has taken title to the Property, whether or not that party has
assumed Borrower' s obligations under the Note and/or this Security Instrurnent.

TRANSFER OF RIGHTS IN THE PROFERTY

The beneficiary of this Security Instrument is MERS (solely as nominee for Lender and Lender' s successors and assigns) and the
successors and assigns of MERS, This Security Instrument secures to Lender: (i) the repayment of the Loan, and all renewals,
extensions and modifications of the Note; and (ii) the performance of Borrower' s covenants and agreements under this Security
Instrument and the Note. For this purpose, Borrower irrevocably grants and conveys to Trustee, in trust, with power of sale,

 

 

the following described property located in the anntv of TA‘{LOR :
[Type of Recording Jurisdiction] [Name of Recording Jurisdiction]

LOT 7, BLOCK H, THE FAIRWAYS ADDlTlON 'I`O THE CITY OF ABlLENE, TAYLOR
COUNTY, TEXAS, AS SHOWN BY PLAT RECORDED lN FLAT CAB[NET 2, SL!DE 294-C,
PLAT RECORDS, TAYLOR COUNTY, TEXAS, SAVE AND EXCEPT 239.63 SQUARE FEET
OUT OF THE WEST PART, AS RECORDED lN VOLUME 1927, PAGE 922, OFFICIAL
PUBLIC RECORDS, TAYLOR COUN'[`Y, TEXAS.

which currently has the address of 24 WINGED l-`OO_T_WEST
[Street]

ABILE“N E , Texas '.~'960§ ("Froperty Address"):

[City] [Zip Code]
Borrower Initials __U_

TE.XAS-Single Family--annie Mae!l'-`reddie Mac UNIFORM lNS'l'RUMENT Form 3044 1/01 (rev. 12103) wage 2 of 12 pages)

Case 17-42678-m)<m7 Doc 261 Filed 03/05/19 Entered 03/05/19 14:33:07 Page 16 of 35

lloc Bk Vol Ps
l ' 06009460 llR 3231 597

TOGETHER WITH all the improvements now or hercaner erected on the property, and all easements, appurtenances, and
fixtures now or hereafter a part of the property. All replacements and additions shall also be covered by this Security lnstrument.
All of the foregoing is referred to in this Security lnstrument as the "Propcrty." Borrower understands and agrees that MERS
holds only legal title to the interests granted by Borrower in this Security Instrument, but, if necessary to comply with law or
custom. MERS (as nominee for Lender and Lender's successors and assigns) has the right: to exercise any or all of those
interests, including, but not limited to, the right to foreclose and sell the Property; and to take any action required of Lender
including, but not limited to, releasing and canceling this Security lnstrument.

BORROWER COVENANTS that Borrower is lawfully seised of the estate hereby conveyed and has the right to grant and
convey the Property and that the Property is unencumbered, except for encumbrances of record. Borrower warrants and will
defend generally the title to the Property against all claims and demands, subject to any encumbrances of record.

THIS SECURITY lNSTRUMENT combines uniform covenants for national use and non-uniform covenants with limited
variations by jurisdiction to constitute a uniform security instrument covering real property.

UNIFORM COVENANTS. Borrower and Lender covenant and agree as follows:

l. Payment of Principal, lnterest, Eserow ltems, Prepayment Charges, and Late Charges. Borrower shall pay when
due the principal of, and interest on, the debt evidenced by the Note and any prepayment charges and late charges due under the
Note. Borrower shall also pay funds for Escrow Items pursuant to Section 3. Payments due under the Note and this Security
lnstrument shall be made in U.S. currency. However, if any check or other instrument received by Lender as payment under the
Note or this Security lnstrument is returned to Lender unpaid, Lender may require that any or all subsequent payments due under
the Note and this Security lnstrument be made in one or more of the following forms, as selected by Lender: (a) cash; (b) money
order; (c) certified check, bank check, treasurer‘ s check or cashier‘ s checlc, provided any such check is drawn upon an institution
whose deposits are insured by a federal agency, instrumentality, or entity; or (d) Electronic Funds Transfer.

Payments are deemed received by Lender when received at the location designated in the Note or at such other location as
may be designated by Lender in accordance with the notice provisions in Section 15. Lender may retum any payment or partial
payment if the payment or partial payments are insufficient to bring the Loan cutrent. Lender may accept any payment or partial
payment insufficient to bring the Loan current, without waiver of any rights hereunder or prejudice to its rights to refuse such
payment or partial payments in the future, but Lender is not obligated to apply such payments at the time such payments are
aecepted. lf each Periodic Payment is applied as of its scheduled due date, then Lender need not pay interest on unapplied
funds. Lender may hold such unapplied funds until Borrower makes payment to bring the Loan current. if Borrower does not
do so within a reasonable period of time, Lender shall either apply such funds or return them to Borrower. lf not applied earlier,
such funds will be applied to the outstanding principal balance under the Note immediately prior to foreclosure No offset or
claim which Borrower might have now or in the ii.tture against Lender shall relieve Borrower from making payments due under
the Note and this Security lnstrument or performing the covenants and agreements secured by this Security lnstrument.

2. Applicarion of Payments or Proceeds. Except as otherwise described in this Section 2, all payments accepted and
applied by Lender shall be applied in the following order of priority: (a) interest due under the Note; (b) principal due under the
Note; (c) amounts due under Section 3. Such payments shall be applied to each Periodic Payment in the order in which it
became due. Any remaining amounts shall be applied first to late charges, second to any other amounts due under this Security
Instrument, and then to reduce the principal balance of the Note.

lf Lender receives a payment from Borrower for a delinquent Periodic Payment which includes a sufficient amount to pay
any late charge due, the payment may be applied to the delinquent payment and the late charge. lf more than one Periodic
Payment is outstanding, Lender may apply any payment received from Borrower to the repayment of the Periodic Payments if,
and to the extent that, each payment can be paid in full. To the extent that any excess exists alter the payment is applied to the
full payment of one or more Periodic Payments, such excess may be applied to any late charges due, Voluntary prepayments
shall be applied hrst to any prepayment charges and then as described in the Note.

Any application of payments, insurance proceeds, or Miscellaneous Prooeeds to principal due under the Note shall not
extend or postpone the due date, or change the amount, of the Periodic Payments.

3. Funds for Eserow ltems. Borrower shall pay to Lender on the day Periodic Payments are due under the Note, until the
Note is paid in full, a sum (the "Funds") to provide for payment of amounts due for: (a) taxes and assessments and other items
which can attain priority over this Security lnstrument as alien or encumbrance on the Property; (b) leasehold payments or
ground rents on the Property, if any; (c) premiums for any and all insurance required by Lender under Section 5; and (d)
Mortgage Insurance premiums, if any, or any sums payable by Borrower to Lender in lieu of the payment of Mortgage Insurance
premiums in accordance with the provisions of Section lO. These items are called "Escrow ltems." At origination or at any
time during the term of the Loan, Lender may require that Conununity Association Dues, Fees, and Assessments, if any, be
escrowed by Borrower, and such dues, fees and assessments shall be an Escrow ltem. Borrower shall promptly furnish to
Lender all notices of amounts to be paid under this Section. Borrower shall pay Lender the Funds for Escrow ltems unless

Borrower lnitials g 5 _

rExAs--single Family--rannie moments Ma¢ uNtFoRM msrauMaNr ram scm um (rev. tz/o.n page 3 afrz pages)

Case 17-42678-m)<m7 Doc 261 Filed 03/05/19 Entered 03/05/19 14:33:07 Page 17 of 35

Ps
598

Bk 901

Doc
06009460 Ull 3231

Lender waives Borrower' s obligation to pay the Funds for any or all Escrow Items. Lender may waive Borrower‘ s obligation to
pay to Lender Funds for any or all Escrow Items at any time. Any such waiver may only be in writing lii the event of such
waiver, Borrower shall pay directly, when and where payable, the amounts due for any Escrow Items for which payment of
Funds has been waived by Lender and, if Lender requires. shall furnish to Lender receipts evidencing such payment within
such time period as Lender may require. Borrower's obligation to make such payments and to provide receipts shall far all
purposes be deemed to be a covenant and agreement contained in this Security lnstrument, as the phrase "covenant and
agreement" is used in Section 9. If Borrower is obligated to pay Escrow Items directly, pursuant to a waiver, and Borrower fails
to pay the amount due for an Escrow ltem, Lender may exercise its rights under Section 9 and pay such amount and Borrower
shall then be obligated under Section 9 to repay to Lender any such amount. Lender may revoke the waiver as to any or all
Escrow Items at any time by a notice given in accordance with Section 15 and, upon such revocation, Borrower shall pay to
Lender all Funds, and in such amounts, that are then required under this Section 3.

Lender may, at any time, collect and hold Funds in an amount (a) sufficient to permit Lender to apply the Funds at the time
specified under RESPA, and (b) not to exceed the maximum amount a lender can require under RESPA. Lender shall estimate
the amount of Funds due on the basis of current data and reasonable estimates of expenditures of future Escrow Items or
otherwise in accordance with Applicable Law.

The Funds shall be held in an institution whose deposits are insured by a federal agency, instrumentality, or entity
(including Lender, if Lender is an institution whose deposits are so insured) or in any Federal Home Loan Bank. Lender shall
apply the Funds to pay the Escrow Items no later than the time specified under RESPA. Lender shall not charge Borrower for
holding and applying the Funds, annually analyzing the escrow aocount, or verifying the Escrow Items, unless Lender pays
Borrower interest on the Funds and Applicable Law permits Lender to make such a charge Unless an agreement is made in
writing or Applicable Law requires interest to be paid on the Funds, Lender shall not be required to pay Borrower any interest
or earnings on the Funds. Borrower and Lender can agree in writing, however, that interest shall be paid on the Funds. Lender
shall give to Borrower, without charge, an annual accounting of the Funds as required by RESPA.

If there is a surplus of Funds held in escrow, as defined under RESPA, Lender shall account to Borrower for the excess
funds in accordance with RESPA. lf there is a shortage of Funds held iii escrow, as defined under RESPA, Lender shall notify
Borrower as required by RESPA, and Borrower shall pay to Lender the amount necessary to make up the shortage in accordance
with RESPA, but in no more than 12 monthly payments if there is a deficiency of Funds held in escrow, as defined under
RESPA, Lender shall notify Borrower as required by RESPA, and Borrower shall pay to Lender the amount necessary to make
up the deficiency in accordance with RESPA, but in no more than 12 monthly payments

Upon payment in full of all sums secured by this Security lnstrument, Lender shall promptly refund to Borrower any Funds
held by Lender.

4. Charges; Liens. Borrower shall pay all taxes, assessments, eharges, f"ines, and impositions attributable to the Property
which can attain priority over this Security lnstrument, leasehold payments or ground rents on the Property, if any, and
Community Association Dues, Fees, and Assessments, if any, To the extent that these items are Escrow Items, Borrower shall
pay them in the manner provided in Section 3.

Borrower shall promptly discharge any lien which has priority over this Security Instmment unless Borrower: (a) agrees in
writing to the payment of the obligation secured by the lien in a manner acceptable to Lender, but only so long as Borrower is
performing such agreement; (b) contests the lien in good faith by, or defends against enforcement of the lien in, legal
proceedings which in Lender' s opinion operate to prevent the enforcement of the lien while those proceedings are pending, but
only until such proceedings are concluded; or (c) secures from the holder of the lien an agreement satisfactory to Lender
subordinating the lien to this Security lnstrument. If Lender determines that any part of the Property is subject to a lien which
can attain priority over this Security Instrument, Lender may give Borrower a notice identifying the lien. Within 10 days of the
date on which that notice is given, Borrower shall satisfy the lien or take one or more of the actions set forth above in this
Section 4.

Lender may require Borrower to pay a one-time charge for a real estate tax verification andfor reporting service used by
Lender in connection with this Loan.

5. Property Insurance. Borrower shall keep the improvements now existing or hereafter erected on the Property insured
against loss by iire, hazards included within the term "extended coverage," and any other hazards including, but not limited to,
earthquakes and floods, for which Lender requires insurance This insurance shall be maintained in the amounts (including
deductible levels) and for the periods that Lender requires What Lender requires pursuant to the preceding sentences can
change during the term of the Loan, 'l`he insurance carrier providing the insurance shall be chosen by Borrower subject to
Lender's right to disapprove Borrower choice, which right shall not be exercised unreasonably. Lender may require Borrower
to pay, in connection with this Loan, either: (a) a one-time charge for flood zone deterrnination, certification and tracking
services; or (b) a one-time charge for flood zone determination and certification services and subsequent charges each time
remappings or similar changes occur which reasonably might affect such determination or certification. Borrower shall also be
responsible for the payment of any fees imposed by the Federal Emergency Management Agency in connection with the review
of any flood zone determination resulting from an objection by Borrower.

Borrower initials B____

TEXAS--Single Family-Fannie Mlet'l"reddie Mlc UNlFORM INSTRUMENT Form 3044 1101 (rev. 12I03) @age 4 Of 12 pages)

Case 17-42678-m)<m7 Doc 261 Filed 03/05/19 Entered 03/05/19 14:33:07 Page 18 of 35

Doc Bk llol Ps
05009460 BR 3231 599

v

It` Borrower fails to maintain any of the coverages described above, Lender may obtain insurance coverage, at Lender's
option and Borrower's expense Lender is under no obligation to purchase any particular type or amount ofcoverage.
Therefore, such coverage shall cover Lender, but might or might not protect Borrower, Borrower's equity in the Property, or the
contents of the Property, against any risk, hazard or liability and might provide greater or lesser coverage than was previously in
effect Borrower acknowledges that the cost of the insurance coverage so obtained might significantly exceed the cost of
insurance that Borrower could have obtained. Any amounts disbursed by Lender under this Section 5 shall become additional
debt of Borrower secured by this Security lnstrument. These amounts shall bear interest at the Note rate from the date of
disbursement and shall be payable, with such interest, upon notice from Lender to Borrower requesting payment

All insurance policies required by Lender and renewals of such policies shall be subject to Lender' s right to disapprove such
policies, shall include a standard mortgage clause, and shall name Lender as mortgagee and/or as an additional loss payee.
Lender shall have the right tc hold the policies and renewal certificates Il" Lender requires, Borrower shall promptly give to
Lender all receipts of paid premiums and renewal notices. If Borrower obtains any form of insurance coverage, not otherwise
required by Lender, for damage to, or destruction of, the Property, such policy shall include a standard mortgage clause and
shall name Lender as mortgagee and/or as an additional loss payee.

[n the event of loss, Borrower shall give prompt notice to the insurance carrier and Lender. Lender may make proof of loss
if not made promptly by Borrower. Unless Lender and Borrower otherwise agree in writing, any insurance proceeds, whether or
not the underlying insurance was required by Lender, shall be applied to restoration or repair ot' the Property, if the restoration
or repair is economically feasible and Lender's security is not |essened. During such repair and restoration period, Lender shall
have the right to hold such insurance proceeds until Lender has had an opportunity to inspect such Property to ensure the work
has been completed to Lender's satisfaction, provided that such inspection shall be undertaken promptly. Lender may disburse
proceeds for the repairs and restoration in a single payment or in a series of progress payments as the work is completed Unless
an agreement is made in writing or Applicable Law requires interest to be paid on such insurance proceeds, Lender shall not be
required to pay Borrower any interest or earnings on such proceeds. Fees for public adjusters, or other third parties, retained by
Borrower shall not be paid out ot` the insurance proceeds and shall be the sole obligation of Borrower. If the restoration or
repair is not economically feasible or Lender's security would be lessened, the insurance proceeds shall be applied to the sums
secured by this Security lnstrument, whether or not then due, with the excess, if any, paid to Borrower. Such insurance
proceeds shall be applied in the order provided for in Section 2.

If Borrower abandons the Property, Lender may file, negotiate and settle any available insurance claim and related matters.
lf Borrower does not respond within 30 days to a notice from Lender that the insurance carrier has offered to settle a claim, then
Lender may negotiate and settle the claim, The 30-day period will begin when the notice is given, In either event, or if Lender
acquires the Property under Section 22 or otherwise, Borrower hereby assigns to Lender (a) Borrower's rights to any insurance
proceeds in an amount not to exceed the amounts unpaid under the Note or this Security Instrument, and (b) any other ot`
Borrower' s rights (0ther than the right to any refund of unearned premiums paid by Borrower] under all insurance policies
covering the Property, insofar as such rights are applicable to the coverage of the Propet'ty. Lender may use the insurance
proceeds either to repair or restore the Property or to pay amounts unpaid under the Note or this Security lnstrument. whether or
not then due,

6. Occupancy. Borrower shall occupy, establish, and use the Property as Borrower‘ s principal residence within 60 days
after the execution of this Security lnstrument and shall continue to occupy the Property as Borrower's principal residence for at
least one year after the date of occupancy, unless Lender otherwise agrees in writing, which consent shall not be unreasonably
withheld, or unless extenuating circumstances exist which are beyond Borrower‘ s control.

7. Preservatiou, Maintenanee and Protection of the Property; lnspections. Borrower shall not destroy, damage or
impair the Property, allow the Property to deteriorate or commit waste on the Property. Whether or not Borrower is residing in
the Property, Borrower shall maintain the Property in order to prevent the Property from deteriorating or decreasing in value due
to its condition. Unless it is determined pursuant to Section 5 that repair or restoration is not economically feasible, Borrower
shall promptly repair the Property if damaged to avoid further deterioration or damage It' insurance or condemnation proceeds
are paid in connection with damage to, or the taking of, the Property, Borrower shall be responsible for repairing or restoring
the Property only if Lender has released proceeds for such purposes. Lender may disburse proceeds for the repairs and
restoration in a single payment or in a series of progress payments as the work is completed. lf the insurance or condemnation
proceeds are not sufficient to repair or restore the Property, Borrower is not relieved of Borrower's obligation for the completion
of such repair or restoration.

Lender or its agent may make reasonable entries upon and inspections of the Property. lf it has reasonable cause, Lender
may inspect the interior of the improvements on the Property. Lender shall give Borrower notice at the time of or prior to such

an interior inspection specifying such reasonable cause.
Borrower lnitials __U__

TEXAS--Singlc Fa.mi\y--annie MneIl-`red¢lle Moc UN|FORM INSTRUMENT Form 3044 l/|Jl (rev. 12i03) @age 5 of 12 pages)

Case 17-42678-m)<m7 Doc 261 Filed 03/05/19 Entered 03/05/19 14:33:07 Page 19 of 35

8. Borrower's Loan Appiieation. Borrower shall be in default ir', during the Loan application process, Borrower or any
persons or entities acting at the direction of Borrower or with Borrower‘s knowledge or consent gave materially false,
misleading, or inaccurate information or statements to Lender (or failed to provide Lender with material information) in
connection with the Loan. Material representations include, but are not limited to, representations concerning Borrower's
occupancy of the Property as Borrower's principal residence

9. Protection of Lender's interest in the Property and Rights Under this Security lnstrument. if (a) Borrower fails to
perform the covenants and agreements contained in this Security instrument, (b) there is a legal proceeding that might
significantly affect Lender's interest in the Property and/or rights under this Security lnstrument (such as aproceedingin

Ps
600

§§ bankruptcy, probate, for condemnation or forfeiture, for enforcement of a lien which may attain priority over this Security
"" lnstrument or to enforce laws or regulations), or (c) Borrower has abandoned the Property, then Lender may do and pay for

§§ whatever is reasonable or appropriate to protect Lender's interest in the Property and rights under this Security Instrument,
3 including protecting and/or assessing the value of the Property, and securing and/or repairing the Property. Lender' s actions can

§§ include, but are not limited to: (a) paying any sums secured byalien which has priority over this Security Instrument; (b)

°§ appearing in court,' and (c) paying reasonable attomeys' fees to protect its interestin the Property and/or rights under this
=

Security lnstrument, including its secured position in a bankruptcy proceeding Securing the Property includes, but is not
limited to, entering the Property to make repairs, change locks, replace or board up doors and windows, drain water from pipes,
eliminate building or other code violations or dangerous conditions, and have utilities turned on or off. Although Lender may
take action under this Section 9, Lender does not have to do so and is not under any duty or obligation to do so. It is agreed that
Lender incurs no liability for not taking any or all actions authorized under this Section 9.

Any amounts disbursed by Lender under this Scction 9 shall become additional debt of Borrower secured by this Security
lnstrument. These amounts shall bear interest at the Note rate from the date of disbursement and shall be payable, with such
interest, upon notice from Lender to Borrower requesting payment.

if this Security lnstrument is on a leasehold, Borrower shall comply with all the provisions of the lease. If Borrower
acquires fee title to the Property, the leasehold and the fee title shall not merge unless Lender agrees to the merger in writing.

10. Mortgage lnsurance. If Lender required Mortgage Insurance as a condition of making the Loan, Borrower shall pay
the premiums required to maintain the Mortgage insurance in effect. If, for any reason, the Mortgage Insurance coverage
required by Lender ceases to be available from the mortgage insurer that previously provided such insurance and Borrower was
required to make separately designated payments toward the premiums for Mortgage lnsurance, Borrower shall pay the
premiums required to obtain coverage substantially equivalent to the Mortgage insurance previously in effect, at a cost
substantially equivalent to the cost to Borrower of the Mortgage Insurance previously in effect, from an alternate mortgage
insurer selected by Lender. If substantially equivalent Mortgage insurance coverage is not available, Borrower shall continue to
pay to Lender the amount of the separately designated payments that were due when the insurance coverage ceased to be in
effect. Lender will accept, use and retain these payments as a non-refundable loss reserve in lieu of Mortgage insurance Such
loss reserve shall be non-remndable, notwithstanding the fact that the Loan is ultimately paid in full, and Lender shall not be
required to pay Borrower any interest or earnings on such loss reserve. Lender can no longer require loss reserve payments if
Mortgage insurance coverage (in the amount and for the period that Lender requires) provided by an insurer selected by Lender
again becomes available, is obtaincd, and Lender requires separately designated payments toward the premiums for Mortgage
Insurance. If Lender required Mortgage Insurance as a condition of making the Loan and Borrower was required to make
separately designated payments toward the premiums for Mortgage lnsurance, Borrower shall pay the premiums required to
maintain Mortgage insurance in effect, or to provide a non-refundable loss reserve, until Lender's requirement for Mortgage
insurance ends in accordance with any written agreement between Borrower and Lender providing for such termination or until
termination is required by Applicable Law. Nothing in this Section 10 affects Borrower's obligation to pay interest at the rate
provided in the Note.

Mortgage insurance reimburses Lender (or any entity that purchases the Note) for certain losses it may incur if Borrower
does not repay the Loan as agreed. Borrower is not a party to the Mortgage Insurance.

Mortgage insurers evaluate their total risk on all such insurance in force from time to timc, and may enter into agreements
with other parties that share or modify their risk, or reduce losses. These agreements are on terms and conditions that are
satisfactory to the mortgage insurer and the other party (or parties) to these agreements T hese agreements may require the
mortgage insurer to make payments using any source of funds that the mortgage insurer may have available (which may include
funds obtained &om Mortgage insurance premiums).

As a result of these agreements, Lender, any purchaser of the Note, another insurer, any reinsurer, any other entity, or any
affiliate of any of the foregoing, may receive (dircctly or indirectly) amounts that derive from (or might be characterized as) a
portion of Borrower's payments for Mortgage Insurance, in exchange for sharing or modifying the mortgage insurer's risk, or
reducing losses. If` such agreement provides that an affiliate of Lender takes a share of the insurer' s risk in exchange for a share
of the premiums paid to the insurer, the arrangement is often termed ”captive reinsurance." Further:

Borrower lnitials 3 5

TEXAS--Single Family--Fanaie Mae/Freddie Mac UNIFORM |NSTRUMENT Form 3044 1101 (rev. 1203) dodge 6 of 12 page.t)

Doc bit Vol Ps
06009460 BR 3231 601

(a) Any such agreements will not affect the amounts that Borrower has agreed to pay for Mortgage Insurance, or any
other terms ol’ the Loan. Such agreements will not increase the amount Borrower will owe for Mortgage lnsurance, and
they will not entitle Borrower to any refund.

(b) Any such agreements will not affect the rights Borrower has - il‘ any - with respect to the Mortgage Insurance
under the Homeowners Protection Act ot' 1998 or any other law. These rights may include the right to receive certain
disclosures, to request and obtain cancellation of the Mortgage lnsurance, to have the Mortgage Insurance terminated
automatically, and/or to receive n refund ol` any Mortgage insurance premiums that were unearned at the time of such
cancellation or termination.

ll. Assignment of Miscellaneous Proceeds; Forl`eiture. Ali Miscellaneous Proceeds are hereby assigned to and shall be
paid to Lender.

If the Property is damaged, such Miscellaneous Proceeds shall be applied to restoration or repair of the Property, if the
restoration or repair is economically feasible and Lender's security is not lessened. During such repair and restoration pcriod,
Lender shall have the right to hold such Miscellancous Proceeds until Lender has had an opportunity to inspect such Property to
ensure the work has been completed to Lender's satisfaction, provided that such inspection shall be undertaken promptly.
Lender may pay for the repairs and restoration in a single disbursement or in a series of progress payments as the work is
completed Unless an agreement is made in writing or Applicable Law requires interest to be paid on such Miscellaneous
Procecds, Lender shall not be required to pay Borrower any interest or earnings on such Miscellaneous Proceeds. If the
restoration or repair is not economically feasible or Lender‘ s security would be lessened, the Miscellaneous Proceeds shall be
applied to the sums secured by this Security Instrument, whether or not then due, with the cxcess, if any, paid to Borrower.
Such Miscellaneous Proceeds shall be applied in the order provided for in Section 2.

ln the event of a total taking, destruction, or loss in value of the Property, the Miscellaneous proceeds shall be applied to
the sums secured by this Security Instrument, whether or not then due, with the excess, if any, paid to Borrower.

In the event of a partial taking, destruction, or loss in value of the Property in which the fair market value of the Property
immediately before the partial taking, destruction, or loss in value is equal to or greater than the amount of the sums secured by
this Security lnstrument immediately before the partial taking, destruction, or loss in value, unless Borrower and Lender
otherwise agree in writing, the sums secured by this Security lnstrument shall be reduced by the amount of the Miscellaneous
Proceeds multiplied by the following fraction: (a) the total amount of the sums secured immediately before the partial taking,
destruction, or loss in value divided by (b) the fair market value of the Property immediately before the partial taking,
destruction, or loss in value. Any balance shall be paid to Borrower.

In the event of a partial taking, destruction, or loss in value of the Property in which the fair market value of the Property
immediately before the partial talcing, destruction, or loss in value is less than the amount of the sums secured immediately
before the partial taking, destructionl or loss in value, unless Borrower and Lender otherwise agree in writing, the Miscellaneous
Proceeds shall be applied to the sums secured by this Security lnstrument whether or not the sums are then due.

lf thc Property is abandoned by Borrower, or if, after notice by Lender to Borrower that the Opposing Party (as defined in
the next sentence) offers to make an award to settle a claim for damages, Borrower fails to respond to Lender within 30 days
after the date the notice is given, Lender is authorized to collect and apply the Miscellaneous Proceeds either to restoration or
repair of the Property or to the sums secured by this Security Instrument, whether or not then due. "Opposing Party" means the
third party that owes Borrower Miscellaneous Proceeds or the party against whom Borrower has a right of action in regard to
Miscellaneous Procceds.

Borrower shall be in default if any action or proceeding, whether civil or criminal, is begun that, in Lender'sjudgment,
could result in forfeiture of the Property or other material impairment of Lender's interest in the Property or rights under this
Security lnstrument. Borrower can cure such a default and, if acceleration has occurred, reinstate as provided in Section l9, by
causing the action or proceeding to be dismissed with a ruling that, in Lender's judgment, precludes forfeiture of the Property or
other material impairment of Lender's interest in the Property or rights under this Security lnstrument. The proceeds of any
award or claim for damages that are attributable to the impairment of Lender's interest in the Property are hereby assigned and
shall be paid to Lender.

All Miscellaneous Proceeds that are not applied to restoration or repair of the Property shall be applied in the order
provided for in Section 2.

12. Borrower Not Released; Forbearance By Lender Not a Walver. Extension of the time for payment or modification
of amortization of the sums secured by this Security lnstrument granted by Lender to Borrower or any Successor in lnterest of
Borrower shall not operate to release the liability of Borrower or any Suecessors in lnterest of Borrower. Lender shall not be
required to conunence proceedings against any Successor in lnterest of Borrower or to refuse to extend time for payment or
otherwise modify amortization of the sums secured by this Security instrument by reason of any demand made by the original
Borrower or any Suceessors in lnterest of Borrower. Any forbearance by Lender in exercising any right or remedy including,
without limitation, Lender‘ s acceptance of payments from third persons, entities or Successors in lnterest of Borrower or in
amounts less than the amount then due, shall not be a waiver of or preclude the exercise of any right or remedy.

Borrower lnitials is B

'l`EXAS--Single Family--Fannie Maell"`reddle Mac UNIFORM lNSTRUMENT Form 3044 lllll (rev. 12103) gauge 7 of 12 pages)

Case 17-42678-m)<m7 Doc 261 Filed 03/05/19 Entered 03/05/19 14:33:07 Page 20 of 35

Case 17-42678-m)<m7 Doc 261 Filed 03/05/19 Entered 03/05/19 14:33:07 Page 21 of 35

13. Joint and Several Liability; Co-signers; Successors and Assigns Bound. Borrower covenants and agrees that
Borrower's obligations and liability shall be joint and several. Howevcr, any Borrower who co-signs this Security lnstrument
but does not execute the Note {a "co-signer"): (a) is co-sigriing this Security lnstrument only to mortgage, grant and convey the
co-signer' s interest iri the Property under the terms of this Security lnstrument; (b) is not personally obligated to pay the sums
secured by this Security lnstrument; and (c) agrees that Lender and any other Borrower can agree to extend. modify, forbear or
make any accommodations with regard to the terms of this Security lnstrument or the Note without the co-signer* s consent.

§ § Subject to the provisions of Section 18, any Successor in lnterest of Borrower who assumes Borrower‘ s obligations under
this Security lnstrument in writing, and is approved by Lender, shall obtain all of Borrower‘ s rights and benefits under this
gm Security lnstrument. Borrower shall not be released li'om Borrowers obligations and liability under this Security lnstrument
:’ g unless Lender agrees to such release in writing. The covenants and agreements of this Security lnstrument shall bind (except as
g § provided in Section 20) and benefit the successors and assigns of Lender.
3 14. Loan Charges. Lender may charge Borrower fees for services performed in connection with Borrower's default, for the
g g purpose of protecting Lender's interest in the Property and rights under this Security lnstrument, including, but not limited to,
""' § anomeys' fees, property inspection and valuation fees. fn regard to any other fees, the absence of` express authority in this
o

Security lnstrument to charge a specific fee to Borrower shall not be construed as a prohibition on the charging of such fce.
Lender may not charge fees that are expressly prohibited by this Security lnstrument or by Applicable Law.

lf the Loan is subject to a law which sets maximum loan charges, and that law is finally interpreted so that the interest or
other loan charges collected or to be collected in connection with the Loan exceed the pertained limits, then: (a) any such loan
charge shall be reduced by the amount necessary to reduce the charge to the permitted |imit; and (b) any sums already collected
from Borrower which exceeded permitted limits will be refunded to Borrower. Lender may choose to make this refund by
reducing the principal owed under the Note or by making a direct payment to Borrower. Il` a refund reduces principal, the
reduction will be treated as a partial prepayment without any prepayment charge (whether or not a prepayment charge is
provided for under the Note). Borrower's acceptance of any such refund made by direct payment to Borrower will constitute a .
waiver of any right of action Borrower might have arising out of such overcharge.

15. Notlces. All notices given by Borrower or Lender in connection with this Security lnstrument must be in writing Any
notice to Borrower iri connection with this Security instrument shall be deemed to have been given to Borrower when mailed by
first class mail or when actually delivered to Borrower' s notice address if sent by other means. Notice to any one Borrower shall
constitute notice to all Borrowers unless Applicable Law expressly requires otherwise The notice address shall be the Property
Address unless Borrower has designated a substitute notice address by notice to Lender. Borrower shall promptly notify Lender
of Borrower's change of' address. If Lender specifies a procedure for reporting Borrower's change of address, then Borrower
shall only report a change of address through that specified procedure There may be only one designated notice address under
this Security lnstrument at any one timc. Any notice to Lender shall be given by delivering it or by mailing it by first class mail
to Lender‘ s address stated herein unless Lender has designated another address by notice to Borrower. Any notice in connection
with this Security lnstrument shall not be deemed to have been given to Lender until actually received by Lender. If any notice
required by this Security lnstrument is also required under Applicable Law, the Applicable Law requirement will satisfy the
corresponding requirement under this Security lnstrument.

16. Governing Law; Severability; Rules ol` Coostruction. This Security lnstrument shall be governed by federal law and
the law of the jurisdiction in which the Property is located. All rights and obligations contained in this Security lnstrument are
subject to any requirements and limitations of Applicable Law. Applicable Law might explicitly or implicitly allow the parties
to agree by contract or it might be silent', but such silence shall not be construed as a prohibition against agreement by contract
[n the event that any provision or clause of this Security lnstrument or the Note conflicts with Applicable Law, such conflict
shall not affect other provisions of this Security lnstrument or the Note which can be given effect without the conflicting
provision.

As used in this Security Instrument: (a) words of the masculine gender shall mean and include corresponding neuter words
or words of` the feminine gender; (b) words in the singular shall mean and include the plural and vice versa; and (c) the word
"may" gives sole discretion without any obligation to take any action.

17. Borrower's Copy. Borrower shall be given one copy of the Note and of this Security lnstrument.

18, Transfer of the Property or a Benelicial lnterest in Borrower. As used in this Section 18, "lnterest in the Property“
means any legal or beneficial interest in the Property, including, but not limited to, those beneficial interests transferred in a
bond for deed, contract for deed, installment sales contractor escrow agreement, the intent of which is the transfer of title by
Borrower at a fixture date to a purchaser.

lf all or any part of the Property or any lnterest in the Property is sold or transferred (or if` Borrower is not a natural person
and a beneficial interest in Borrower is sold or transferred) without Lender' s prior written consent, Lender may require
immediate payment in hill of all sums secured by this Security lnstrument. l-loweverl this option shall not be exercised by

Lender if such exercise is prohibited by Applicable Law.
Borrower initials § E

TEXAS-Singlc Family--Fannle Mai'}Fretldie Mac UNlFORM lNSTRUMENT Forio 3044 lll'll (rev. 11103) @age 8 of 12 pages)

Case 17-42678-m)<m7 Doc 261 Filed 03/05/19 Entered 03/05/19 14:33:07 Page 22 of 35

De»: Bk Vol Fs
06009460 lJR 3231 603

If Lender exercises this option, Lender shall give Borrower notice of acceleration. The notice shall provide a period of not
less than 30 days from the date the notice is given in accordance with Section 15 within which Borrower must pay all sums
secured by this Security lnstrument. lf Borrower fails to pay these sums prior to the expiration of this period, Lender may
invoke any remedies permitted by this Security lnstrument without further notice or demand on Borrower.

19, Borrower's Right to Reinstate After Acceleration. lf Borrower meets certain conditions, Borrower shall have the
right to have enforcement of this Security instrument discontinued at any time prior to the earliest of: (a) five days before sale of
the Property pursuant to any power of sale contained in this Security lnstrument; (b) such other period as Applicable Law might
specify for the termination of Borrower's right to reinstate; or (c) entry of a judgment enforcing this Security lnstrument. Those
conditions are that Borrower: (a) pays Lender all sums which then would be due under this Security lnstrument and the Note as
if no acceleration had occurred; (b) cures any default of any other covenants or agreements; (c) pays all expenses incurred in
enforcing this Security Instrument, including, but not limited to, reasonable attorneys' fees, property inspection and valuation
fees. and other fees incurred for the purpose of protecting Lender's interest in the Property and rights under this Security
lnstrument; and (d) takes such action as Lender may reasonably require to assure that Lender' s interest in the Property and rights
under this Security lnstrument, and Borrower's obligation to pay the sums secured by this Security Instrument, shall continue
unchanged. Lender may require that Borrower pay such reinstatement sums and expenses in one or more of the following forms,
as selected by Lender: (a) cash; (b) money order; (c) certified check, bank check, treasurer‘ s check or cashier's check, provided
any such check is drawn upon an institution whose deposits are insured by a federal agency, instrumentality or entity; or (d)
Elecn'onic Funds Transfer. Upon reinstatement by Borrower, this Security lnstrument and obligations secured hereby shall
remain fully effective as if no acceleration had occurred. However, this right to reinstate shall not apply in the case of
acceleration under Section 18.

20. Sale of Note; Change of Loan Servicer; Notice of Grievance. The Note or a partial interest in the Note (together with
this Security Instrument) can be sold one or more times without prior notice to Borrower. A sale might result in a change in the
entity (known as the “Loan Servicer") that collects Periodic Payments due under the Note and this Security lnstrument and
performs other mortgage loan servicing obligations under the Note, this Security Instrument, and Applicable Law. There also
might be one or more changes of the Loan Servicer unrelated to a sale of the Note. lf there is a change of the Loan Servicer,
Borrower will be given written notice of the change which will state the name and address ofthe new Loan Servicer, the address
to which payments should be made and any other information RESPA requires in connection with a notice of transfer of
servicing If the Note is sold and thereafter the Loan is serviced by a Loan Servicer other than the purchaser of the Note, the
mortgage loan servicing obligations to Borrower will remain with the Loan Servicer or be transferred to a successor Loan
Servieer and are not assumed by the Note purchaser unless otherwise provided by the Note purchaser.

Neither Borrower nor Lender may commence, join, or be joined to any judicial action (as either an individual litigant or the
member of a class) that arises from the other party‘s actions pursuant to this Security instrument or that alleges that the other
party has breached any provision of, or any duty owed by reason of, this Security lnstrument, until such Borrower or Lender has
notified the other party (with such notice given in compliance with the requirements of Section 15) of such alleged breach and
afforded the other party hereto a reasonable period alter the giving of such notice to take corrective aetion. If Applicable Law
provides a time period which must elapse before certain action can be taken, that time period will be deemed to be reasonable for
purposes of this paragraph. The notice of acceleration and opportunity to cure given to Borrower pursuant to Section 22 and the
notice of acceleration given to Borrower pursuant to Section 18 shall be deemed to satisfy the notice and opportunity to take
corrective action provisions of this Section 20.

21. Hamrduus Substances. As used in this Section 212 (a) "Hazardous Substances" are those substances defined as toxic
or hazardous substances, pollutants, or wastes by Environmental Law and the following substances: gasoline, kerosene, other
flammable or toxic petroleum products, toxic pesticides and herbicides, volatile solvents, materials containing asbestos or
formaldehyde, and radioactive materials; (b) “Environmental Law" means federal laws and laws of the jurisdiction where the
Property is located that relate to health, safety or environmental protection; (c) "Environmental Cleanup" includes any response
aetion, remedial action, or removal action, as defined in Environmental Law; and (d) an "Environmental Condition" means a
condition that can cause, contribute to, or otherwise trigger an Environmental C|eanup.

Borrower shall not cause or permit the presence, use, disposal, storage, or release of any Hazardous Substances, or threaten
to release any Hazardous Substances, on or in the Property. Borrower shall not do, nor allow anyone else to do, anything
affecting the Property (a) that is in violation of any Environrnental Law, (b) which creates an Environmental Condition, or (c)
which, due to the presence, use, or release of a Hazardous Substance, creates a condition that adversely affects the value of the
Property, The preceding two sentences shall not apply to the presence, use, or storage on the Property of small quantities of
Hazardous Substances that are generally recognized to be appropriate to normal residential uses and to maintenance of the
Property (including, but not limited to, hazardous substances in consumer products).

Borrower initials 3 _B_

TEXAS-Singlc Family--Fannie MaejFreddle Mac UNIFORM lNSTRUMEN’l' Form 3044 1101 (rev. 12!03) @age 9 17le page.r)

 

 

_Case 17-42678-m)<m7 Doc 261 Filed 03/05/19 Entered 03/05/19 14:33:07 Page 23 of 35

Bl¢ Vol PS
604

iloc

060|]9560 Dit 3231

»

Borrower shall promptly give Lender written notice of (a) any investigation, claim, demand, lawsuit or other action by any
governmental or regulatory agency or private party involving the Property and any Hazardous Substance or Environmental Law
of which Borrower has actual knowledge, (b) any Environmental Condition, including but not limited to, any spilling, leaking,
discharge, release or threat of release of any Hazardous Substance, and (c) any condition caused by the presence, use or release
of a Hazardous Substance which adversely affects the value of the Property. If' Borrower learns, or is notified by any
governmental or regulatory authority, or any private party, that any removal or other remediation of any Hazardous Substance
affecting the Property is necessary, Borrower shall promptly take all necessary remedial actions in accordance with
Environmcntal Law. Nothing herein shall create any obligation on Lender for an Environmental Cleanup.

NON-UN[FORM COVENANTS. Borrower and Lender further covenant and agree as follows:

22. Acceleration; Remedies. Lender shall give notice to Borrower prior to acceleration following Borrower's breach
of any covenant or agreement in this Security lnstrument (but not prior to acceleration under Section 18 unless Applicable
Law provides otherwise). The notice shall speciiy: (a) the default; (b) the action required to cure the default; (c) a date,
not less than 30 days from the date the notice is given to Borrower, by which the default must be cured; and (d) that
failure to cure the default on or before the date specified in the notice will result in acceleration of the sums secured by
this Security instrument and sale of the Property. The notice shall further inform Borrower of the right to reinstate after
acceleration and the n'ght to bring a court action to assert the non-existence of a default or any other defense of Borrower
to acceleration and sale. lf the default is not cured on or before the date specified in the notice, Lender at its option may
require immediate payment in full of all sums secured by this Security lnstrument without further demand and may
invoke the power of sale and any other remedies permitted by Applicable Law. Lender shall be entitled to collect all
expenses incurred in pursuing the remedies provided ln this Section 22, including, but not limited to, reasonable
attomeys' fees and costs of title evidenee. For the purposes of this Section 22, the term "Lender" includes any holder of
the Note who is entitled to receive payments under the Note. _

lf Lender invokes the power of sale, Lender or Trustee shall give notice of the time, place and terms of sale by
posting and filing the notice at least 21 days prior to sale as provided hy Applicable Law. Lender shall mail a copy of the
notice to Borrower in the manner prescribed by -Applicablc Law. Sale shall be made at public vendue. The sale must
begin at the time stated in the notice of sale or not later than three hours after that time and between the hours of 10 a.m.
and 4 p.m. on the first Tuesday of the month. Borrower authorizes Trustee to sell the Property to the highest bidder for
cash in one or more parcels and in any order Trustee determines. Lender or its designee may purchase the Property at
any sale.

Trustee shall deliver to the purchaser Trustee's deed conveying indefeasible title to the Property with covenants of
general warranty from Borrower. Borrower covenants and agrees to defend generally the purchaser‘s title to the
Property against ali claims and demands. The recitals in the Trustee's deed shall be prima facie evidence of the truth of
the statements made therein. Trustee shall apply the proceeds of the sale in the following order: (a) to ali expenses of the
sale, including, but not limited to, reasonable Trustee's and attorneys' fees; (b) to all sums secured by this Security
Instrument; and (c) any excess to the person or persons legally entitled to it.

li' the Property is sold pursuant to this Section 22, Borrower or any person holding possession of the Property
through Borrower shall immediately surrender possession of the Property to the purchaser at that sale. lf possession is
not surrendered, Borrower or such person shall be a tenant at sufferance and may be removed by writ of possession or
other court proceeding.

23. Re|ease. Upon payment of all sums secured by this Security lnstrument, Lender shall provide a release of this Security
lnstrument to Borrower or Borrower‘ s designated agent in accordance with Applicable Law. Borrower shall pay any recordation
costs. Lender may charge Borrower a fee for releasing this Security Instrument, but only it`the fee is paid to a third party for
services rendered and the charging of the fee is permitted under Applicable Law.

24. Substitute Trustee; Trustee Liability. All rights, remedies and duties of Trustee under this Security instrument may
be exercised or performed by one or more trustees acting alone or together. Lender, at its option and with or without causc, may
from time to time, by power of attorney or otherwise, remove or substitute any trustee, add one or more trustees, or appoint a
successor trustee to any Trustee without the necessity of any formality other than a designation by Lender in writing. Without
any further act or conveyance of the Property the substitute, additional or successor trustee shall become vested with the title,
rights, remedies, powers and duties conferred upon Trustee herein and by Applicable Law.

Trustee shall not be liable if acting upon any notice, rcquest, consent, demand, statement or other document believed by
Trustee to be correct. Trustee shall not be liable for any act or omission unless such act nr omission is willful.

Borrower initials g E __

TEXAS--Single aniiy--Fannie Mac!Freddle Mae UNIFORM lNSTRU’MENT Form 3044 ll0| (rev. ileJJ) osage 10 of 12 pages)

Case 17-42678-m)<m7 Doc 261 Filed 03/05/19 Entered 03/05/19 14:33:07 Page 24 of 35

Doc Bk Uol Ps
06009460 DR 3231 605

l v

25. Subrogation. Any of the proceeds of the Note used to take up outstanding liens against all or any part of the Property
have been advanced by Lender at Borrower's request and upon Borrower's representation that such amounts are due and are
secured by valid liens against the Property. Lender shall be subrogated to any and all rights, superior titles, liens and equities
owned or claimed by any owner or holder of any outstanding liens and debts, regardless of whether said liens or debts are
acquired by Lender by assignment or are released by the holder thereof upon payment.

26. Partial lnvalidity. ln the event any portion of the sums intended to be secured by this Security lnstrument cannot be
lawfully secured hereby, payments in reduction of such sums shall be applied first to those portions not secured hereby.

27. Purchase Money; Owelty of Partition; Renewal and Extension of Liens Agoinst Homestead Property;
Acknowledgment of Casb Advanced Agaiost Non-Homestead Property,

Check box as applicable:
m Purchase Money,

The funds advanced to Borrower under the Note were used to pay all or part of the purchase price of the Property. The
Note also is primarily secured by the vendor's lien retained in the deed of even date with this Security lnstrument conveying the
Property to Borrower, which vendor's lien has been assigned to Lender, this Security lnstrument being additional security for
such vendor' s lien.

13 Owclty ol' Partition.

'I'he Note represents funds advanced by Lender at the special instance and request of Borrower for the purpose of acquiring
the entire fee simple title to the Property and the existence of an owelty of partition imposed against the entirety of the Property
by a court order or by a written agreement of the parties to the partition to secure the payment of the Note is expressly
acknowledged, confessed and granted.

Cl Renewal and Exteosion of Liens Against Homestead Property.

The Note is in renewal and extension, but not in extinguishment, of the indebtedness described on the attached Renewal and
Extension Exhibit which is incorporated by rcference. Lender is expressly subrogated to all rights, liens and remedies securing
the original holder of a note evidencing Borrower's indebtedness and the original liens securing the indebtedness are renewed
and extended to the date of maturity of the Note in renewal and extension of the indebtedness
El Acknowledgment of Cash Advanced Against Non-Homestead Property.

The Note represents funds advanced to Borrower on this day at Borrower‘ s request and Borrower acknowledges receipt of
such funds. Borrower states that Borrower does not now and does not intend ever to reside on, use in any manner, or claim the
Property secured by this Security lnstrument as a business or residential homestead. Borrower disclaims `all homestead rights,
interests and exemptions related to the Property.

28. Loan Not a Home Equity Loan, The Loan evidenced by the Note is not an extension of credit as defined by
Section 50(a)(6) or Section 50(a)(7), Article XV!, ol` the Tcxas Constitution. if the Property is used as Borrower's
residence, then Borrower agrees that Borrower will receive no cash from the Loan evidenced by the Note and that any
advances not necessary to purchase the Property, extinguish an owelty llen, complete construction, or renew and extend a
prior lien against the Property, will be used to reduce the balance evidenced by the Note or such Loan will be modified to
evidence the correct Loan balance, at Lender's option. Borrower agrees to execute any documentation necessary to
comply with this Section 28.

Borrower lnillais E B

'I'EXAS-Single Family--Fannie Mael'l"reddie Mlc UNIFORM INSTRUMENT Form 3044 lIOl (rev. 12I03) (p¢zge ll of 12 page.s)

Case 17-42678-m)<m7 Doc 261 Filed 03/05/19 Entered 03/05/19 14:33:07 Page 25 of 35

Bk 901 Fs
606

06009460 DR 3231

line

BY SIGNFNG BELOW, Borrower accepts and agrees to the terms and covenants contained in this Security lnstrument and
in any Rider executed by Borrower and recorded with it.

 

.................................................... (seal) (seal)

BURT BURNETr Borrower -Borrowcr
\

.................................................................. (Seal) (Seal)

-Borroucr -Borrower

 

|Space Below This Line For Acknowledgment|

 

 

state or 'rExAs )
County of NOLAN \\`\\ \\“""“""";:,'""'Im,, )

This instrurrsd`l‘i'§ a am#lhl’ge,d before me on _..M&éj_lQ,_QO_Q[a,__ by BURT nuRNE'rT. A slNGLE
PERSoN. § \:."Q_'l Pu ¢\..".. %
(s¢al). § (j~`_.-' ,g m -_‘ §§

§ <2_ 3 5 §
My conunissioree§=,, plres°‘. Q‘~ ,,. ."qo §
J;:l;l}&_‘_:"£g°v\ _\l`-Q_};§§ No blic,S SM£TEXASU
/l[

’¢'
¢’0

"'o/ 01 ',1-01
0 '””mmnnm\\\\““`°
TEXAS-Single Family-~Fannle .\'laelFreddie Mac UNll-`ORM INSTRUMENT Form 3044 lIUl (rev. 12103) dodge l2 of 12 pages)

Notary*s typed or printed name: %chd N €M)ber7

Case 17-42678-m)<m7 Doc 261 Filed 03/05/19 Entered 03/05/19 14:33:07 Page 26 of 35

~l~o

Doc Bk Vol Fs
0600?460 UR 3231 607

Filed for Record int
Tuslor County

Dn: Hus 23r2806 ut 10=37A

As u
MM

Docunent Hunter= 06009$60
nonunt 69.00
Receiot Hunber - 161216

CEHVdI/\IOO

BS)
Rehu Kirkland

STATE DF TEXAS CDURTY DF TAYLBR
I hereby certify thot this instrument was
filed on the date and time steered hereon hs ne
and was duly recorded in the volume and rose
of the foiciol Puhlic records of=
Tuslnr County

Lorr! 6 Bevillr Countu Clerk
Teslor Counts

 

°°="”‘Case 17-42678-m)<m7 Doc 261 Filed 03/05/19 Entered 03/05/19 14:33:07 Page 27 of 35

CORPORATE ASSIGNMENT OF DEED OF TRUST

FOR GOOD AND VALUABLE CONSIDERATION, the sufficiency of which is hereby acknowledged the
undersigned, MORTGAGE ELECTRON[C REGISTRATION SYSTEMS_. INC., AS NOM]NEE FOR
FIRST HOUSTON MORTGAGE, LTD., ITS SUCCIBSORS AND ASSIGNS, WHOSE AD|)RESS IS PO
BOX 2026, FLINT, MI 48501-2026, [ASSIGNOR), by these presents does convey, grant, assign, transfer and set
over the described Deed of Trust with all interests secured dlereby. all liens, and any rights due or to become due
thereon, do Dl'I'ECH FINANC]AL LLC, A DELAWARE L[MITED L]ABILITY COMPANY, WHOSE
ADDRESS IS 2100 E. ELLIOT RD., T314, TEMPE, AZ 85284 (800)643-0202, l'IS SUCCFSSORS AND
ASSIGNS, (ASSIGNEE}.

Said Deed of Trust bearing the date 05/15/2006, Was executed by BURT BURNETT and recorded as M
Eags_§i$_and_lnnmment_#M. in the records Of Rwl Pl\')pelty Of IAILQR County. lens
IN WITNESS WHEREDF. this Assignment is executed this let day of July ln the year 2017.

MORTGAGE ELECTRONIC RlK'}IS'l'RATION SYSTEMS, INC., AS NOMINEE FOR FIRST
HOUSTON MORTGAGE, LTD., ITS SUCCFSSORS AND ASSIGNS

 

VICE P `SIDENT

All persons whose signatures appear above have qualified authority to sign and have reviewed this document and
supporting documentation prior to signing.

STATE OF FLORIDA

COUNTY OF PINELL,AS

The foregoing instrument was acknowledged before me on this 215t day of July in the year 2017, by Kristin
Price as VICE PRESIDENT of MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC., AS
NOMINEE FOR FIRST HOUSTON MORTGAGE, LTD.. ITS SUCCESSORS AND ASSIGNS. who, as such
VICE PRES[DENT being authorized to do so, executed the foregoing instrument for the purposes therein
contained He/she/they is (are) personally known to me.

didn item

chl'rnlA ALBANO
coMM ExPlnEs= omni/2020

 

Document Preparerl By: Robert E. Fletcher - do NTC, 2100 Alt. 19 North, Palm Harbor, FL 34683
(800)346-9152

When Recorded Retl_im To: Ditech Financial LLC, C/O Nationwide Title Clearing, Inc. 2100 Alt. 19 Nort.h,
Palrn HaIbor, FL 34683

GTSAV 399505408 FNMA \dERS PHONE 1-888-679-6377 MERS Mailing
Address: P.O. Box 2026, Flint, MI 48501-2026 DOCR T211707-07:05:42 [C-l] EFRM'I'XGI

||ll|l| ||l||||||l llI|||||||||l|||ll||||||||| ||Ml||||ll| |ll|||l||l|l||||l| |ll l|l| ll

 

 

Case 17-42678-m)<m7 Doc 261 Filed 03/05/19 Entered 03/05/19 14:33:07 Page 28 of 35
Case 17-42678-mxm7 Doc 241 Filed 11/20/18 Entered 11/20/18 12:02:11 Page 1 of 5

BziooA (Form 2100A) (12/15)

United States Bankruptcy Court

Northern District Of Texas

In re Burt Lee Burnett _ _ Case No_ 17-42678-RFN-11

 

TRANSFER OF CLAIM OTHER THAN FOR SECURITY

A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § llll(a).
Transfcree hereby gives evidence and notice pursuant to Rule 3001(€)(2), Fed. R. Bankr. P., of the
transfcr, other than for security, of the claim referenced in this evidence and notice

 

 

 

Chalet Properties |||, LLC Ditech Financia| LLC fka Green
Tree Servicing LLC
Namc of Transferee Name of Transfcror
Name and Address Where notices to transferee Court Claim # (if known): 12-1
should be sent: Amount of Claim: 319,729_51
c/o le Financial services Date Claim Filed: 7/27/17

1425 Greenway Drive, Ste 400
|rving, TX 75038

Phone: 972_-347-4350 Phone:
Last Four Digits Of Acct #; 5880 Last Four Digits of Acct. #: 5330

 

 

Name and Address thre transferee payments
should be sent (if different from above):

c/o BS| Financia| Services
314 S. Frank|in Street, 2nd F|oor
Titusvi||e, PA 16354

Phone:
Last Four Digits of Acct #:

 

I declare under penalty of perjury that the information provided in this notice is true and correct to the
best of my knowledge and belief.

By; /s/ Miche||e R. Ghidotti-Gonsa|ves Date: 1 1/20/18
Transfcree/Transferee’s Agent

 

 

Penaltjyfor making a false statements Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.

Case 17-42678-m)<m7 Doc 261 Filed 03/05/19 Entered 03/05/19 14:33:07 Page 29 of 35

-"-'-' silvi;§;*“‘~‘"“’ EleBlT

 

 

 

 

December 4, 2018

BURT BURNETT
901 MA|N ST5320
DALLAS TX 75202

RE: PAYOFF STATEMENT

MORTGAGE LOAN #:
PROPERTY ADDRESS: 24 W|NGED FOOT WEST
AB|LENE TX 79606

Thank you for your inquiry regarding a payoff for this mortgage |oan.

The total amount required to pay the loan in full is broken down for you in the payoff calculation below and
is good through 01/04/19. Please call us if you have any questions.

|f your loan is in default, foreclosure activity, including any sale of the property, will continue until the loan is

paid in fu||.
UN|V|OD|F|ED UNPA|D PR|NC|PAL BALANCE $303,760.22
DEFERRED AlVlOUNT, |F APPL|CABLE $ 0.00
ESCROW BALANCE (TAXES AND |NSURANCE)* $24,971.80
PR|VATE MORTGAGE |NSURANCE (Pl\l||)** $ 0.00
lNTEREsT To 01/04/19 $40,302.04
PREPAYl\/lENT PENALTY $ 0.00
UNPA|D LATE CHARGE $3,903.97
UNAPPLlED FUNDS (CRED|T): $ 0.00
UNPA|D FEES $ 0.00
L|EN RELEASE PREPARAT|ON FEE (PASS-THROUGH BY ATH|RD PARTY) $ 0.00
L|EN RELEASE RECORD|NG FEE (PA|D TO RECORDING OFFlCE) $ 0.00
PAYOFF STATEMENT $ 0.00
TOTAL AMOU NT TO PAY LOAN |N FULL ON 01/04/19 $372,938.03

*Please note that the escrow balance is subject to change if there are any escrow disbursements after this quote has
been generated Please contact our office at least 24 hours pn'or to sending any payoff funds toll-free at 1-800-
327-7861 to conhrm the total payoff amount.

**These figures may not total correctly if the loan has PMI. lf this loan has a positive escrow balance and PM/ is due
prior to the expiration date of this payoff quote, the PMl amount is listed for your reference and PMI payment Wi/l be
made using the positive escrow funds available This PM/ amount Will not be factored into the total amount due to
payoff this loan. The PM/ amount will only be factored into the total amount due to payoff this loan if there are

Case 17-42678-m)<m7 Doc 261 Filed 03/05/19 Entered 03/05/19 14:33:07 Page 30 of 35

: BS! financial
Services

insufficient funds in the escrow account to pay the PMl installment The Total Amount to Pay the Loan in Full is the
payoff amount listed through the date provided

The amount owed may change between the date of this letter and the date that the loan is paid off. The next
payment on this loan is due November 1, 2016. The scheduled payment is $3312.51, which includes a
Principal and lnterest Payment of $2366.15 and an Escrow Payment of $946.36. Additiona|ly, payoff figures
will be adjusted if any check or money order previously received is rejected by the institution upon which it is
drawn.

Please submit your payoff via certified funds or wire transfers to BS| FlNANC|AL SERV|CES. CERT|F|ED
FUNDS OR W|RE TRANSFERS MUST BE RECE|VED BY OUR OFF|CE BY 3:30 P.M. (ET) ON A NORMAL
BUS|NESS DAY (MONDAY THROUGH FRlDAY) TO BE CRED|TED THAT DAY. Funds received after 3:30 P.M.
(ET) on 01/04/19 will require additional interest of $49.5720 per day. I\/|ail Certified Funds to:

BS| FlNANC|AL SERV|CES

314 S. FRANKL|N STREET/P.O. BOX 517
TlTUSVlLLE, PA 16354

ATTN: CASH|ER|NG

Wire instructions are as follows:

Bank: Texas Capita| Bank

Beneficiary: BSl Payment in Process Clearing Account
2000 McKinney Ave, Suite 700

Dallas, TX 75201

Final Credit To: Payments/Cashiering
Reference lnformation: Loan Number, Borrower Name and Property address

Failure to include the above information on the wire advice may cause a delay in posting the funds. BS| will
not be responsible for any additional interest or fees that may be assessed as a result of incomplete or
incorrect wire information. Wire transactions that are received and cannot be identified will be returned to
the ABA and account number from which they were received. lf you have any questions regarding the wire
instructions listed here, contact our office at 1-800-327-7861.

¢ lSSUANCE OF TH|S STATEMENT DOES NOT SUSPEND YOUR CONTRACTUAL REQU|REMENT TO l\/lAKE
THE MORTGAGE PAYl\/lENTS WHEN THEY ARE DUE. A LATE CHARGE OF $118.30 W|LL BE ADDED TO
THE PAYOFF TOTAL lF RECE|VED AFTER THE EXP|RAT|ON OF YOUR GRACE PER|OD.

Case 17-42678-m)<m7 Doc 261 Filed 03/05/19 Entered 03/05/19 14:33:07 Page 31 of 35

: 851 financial
Services

o TH|S LOAN MUST BE KEPT CURRENT WH|LE TH|S STATEMENT |S PEND|NG, OR LATE CHARGES W|LL
BE ASSESSED.

o lF YOUR LOAN lS IN DEFAULT, FORECLOSURE ACTlVlTY, lNCLUDlNG ANY SALE OF THE PROPERTY,
W|LL CONT|NUE UNT|LTHE LOAN lS FULLY RE|NSTATED OR PA|D lN FULL,

¢ AFTER THE FUNDS HAVE BEEN APPL|ED AND THE LOAN SHOWS PA|D lN FULL, A L|EN RELEASE OR
FULL RECONVEYANCE W|LL BE PREPARED AND SENT TO THE COUNTY RECORDER WHERE THE
PROPERTY lS LOCATED.

o BENEF|C|ARY OF RECORD: US BANK TRUST NAT|ONAL ASSOC|AT|ON AS TRUSTEE OF CABANA SER|ES
lll TRUST

o REPRESENTAT|VE/ASS|GNEE/SERV|C|NG AGENT: Servis One, lnc. dba BS| Financial Services

Sincere|y,
BS| Financial Services
Payoff Department

This is an attempt to collect a debt. Any information obtained will be used for that purpose.

Case 17-42678-m)<m7 Doc 261 Filed 03/05/19 Entered 03/05/19 14:33:07 Page 32 of 35

PAGE : 1
ACCOUNT NUMBER

THROUGH DATE 12/21/18
PRIMARY NAME BURT BURNETT
11/@1/16 TO 12/91/18

SECONDARY NAME

19/01/16
INvEsToR 94739 INvEsToR NAME PRPM 2018-3
DATE 10/01/16
PAYMENTS DuE PAYMENTS PAYMENTS # oF
ToTAL
FRoM To PAYMENTS
11/01/16 11/01/18 025
82,812.75
12/01/18 12/@1/18 001
3,371.20
LATE cHARGEs
3,549.@7
EscRow ADvANcEs
0.00

PAID EXPENSES
UNPAID EXPENSES

FEES DUE

PAID EXPENSE DESCRIPTION
UNPAID EXPENSE DESCRIPTION
** NO UNPAID EXPENSES **

FEE DESCRIPTION
** NO FEE DUE **
@.OO

UNCOLLECTED OPTIONAL PRODUCTS

0.00

UNCOLLECTED / EXTENSION INTEREST

@.90

UNAPPLIED FUNDS CREDITS

0.00

REINSTATEMENT GOOD
PAYMENTS FROM
LAST PAYMENT DATE

CURRENT PAID TO

PAYMENT

AMOUNT
3,312.51

3,371.2@

TOTAL AMOUNT TO REINSTATE
89,733.02

QUOTE IS GOOD THROUGH
12/21/18

Page 1

Case 17-42678-m)<m7 Doc 261 Filed 03/05/19 Entered 03/05/19 14:33:07 Page 33 of 35

f
BSI Financial Services PAGE 1
314 S Franklin St. / Second Floor DATE 12/64/18
PO Box 517
Titusville PA 16354
HISTORY FOR ACCOUNT
--------- MAIL -------------------- --------- PROPERTY ----------------
BURT BURNETT
991 MAIN ST5320 24 WINGED FOOT WEST
DALLAS TX 75202 ABILENE TX 79606
------ DATES ------ ---- CURRENT BALANCES ----- ------- UNCOLLECTED -------
PAID TO 1@/@1/16 PRINCIPAL 36376@.22 LATE CHARGES -828.17
NEXT DUE 11/01/16 ESCROW -14439.75 OPTIONAL INS 0.00
LAST PMT 19/01/16 UNAPPLIED FUND 0.06 INTEREST 0.@0
AUDIT DT 99/24/18 UNAPPLIED CODES FEES 6.06
BUYDOWN FUND 0.00 ------ YEAR T0 DATE -------
LAST ACTIVITY BUYDOWN CODE INTEREST 0.00
11/28/18 TAXES 0.00
POST TRN DUE TRANSACTION PRINCIPAL INTEREST ESCROW
DATE CDE DATE AMOUNT PAID PAID PAID
992418 UI 190116 .00 .O@ .OO .0@
BAL AFTER 39376@.22 90.@@
OPT PREMIUMS .OO LATE CHARGE PVMT -828.17*
T:93494 /B:O@@ OPTIONAL INS BAL 99.00 LATE CHARGE BAL -828.17
092418 AA 10@116 .OO .09 .00 .00
BAL AFTER 393769.22 00.0@
OPT PREMIUMS .0@ LATE CHARGE PYMT -828.17*
T293494 /B:O@@ OPTIONAL INS BAL @@.@@ LATE CHARGE BAL -828.17
092418 AA 190116 .@0 .0@ .OO -14439.75
BAL AFTER 303769.22 -14439.75
T:03494 /B:@@G OPTIONAL INS BAL 00.00 LATE CHARGE BAL -828.17
199418 AA 100116 .@9 .@0 .O@ 14439.75
BAL AFTER 303769.22 90.00
T:03456 /B:GO@ OPTIONAL INS BAL O0.00 LATE CHARGE BAL -828.17
100418 ITR 169116 OLD INV 4715 4715 P-BAL 3@3760.22 INT .OO
NEW INV 4700 4709 PERCENT OWNED .0900 ACTION CD 090
BAL AFTER 393760.22 OO.@O
T:93456 /B:OOO OPTIONAL INS BAL 00.09 LATE CHARGE BAL -828.17

Page 1

Case 17-42678-m)<m7 Doc 261 Filed 03/05/19 Entered 03/05/19 14:33:07 Page 34 of 35

100418 AA 100116 .e@ .@a .ea -14439.75
BAL AFTER 393760.22 -14439.75

T;03456 /B eeo oPTIoNAL INS BAL ea.ae LATE cHARGE BAL -828.17
110518 AA 100116 .00 .ee .ae .ea
BAL AFTER 303760.22 -14439 75

T:03341 /B 000 oPTIoNAL INS BAL ea.ae LATE cHARGE BAL -828.17
112818 AA 100116 .a@ .0@ .00 14439.75
BAL AFTER 303760.22 aa.ae

T:03456 /B aaa oPTIQNAL INS BAL 00.@0 LATE cHARGE BAL -823.17

oTH 631@$
HISToRY FoR AccouNT PAGE 2

DATE 12/04/18
--------- MAIL -------------------- --------- PROPERTY ----------------

BURT BURNETT

901 MAIN ST5320 24 WINGED FOOT WEST
DALLAS TX 75202 ABILENE TX 79606
POST TRN DUE TRANSACTION PRINCIPAL INTEREST ESCROW
DATE CDE DATE AMOUNT PAID PAID PAID
112818 ITR 100116 OLD INV 4700 4700 P-BAL 303760.22 INT .00
NEW INV 4739 4739 PERCENT OWNED .0000 ACTION CD 000
BAL AFTER 303760.22 00.00
T:03456 /B:000 OPTIONAL INS BAL 00.00 LATE CHARGE BAL -828.17
112818 AA 100116 .00 .00 .00 -14439.75
BAL AFTER 303760.22 -14439.75
T:03456 /B:000 OPTIONAL INS BAL 00.00 LATE CHARGE BAL -828.17

END OF HISTORY

Page 2

Case 17-42678-m)<m7 Doc 261 Filed 03/05/19 Entered 03/05/19 14:33:07 Page 35 of 35

OTH 6310

Page 3

